internal_revenue_service may number info release date cor-119957-01 index number dear i am responding to your date letter on behalf of your constituent who believes current tax laws encourage businesses to purchase luxury sport utility vehicles suvs rather than standard passenger automobiles she says in most instances suvs are not subject_to the luxury_tax imposed on passenger automobiles and also qualify for faster depreciation write-offs than other luxury vehicles the internal_revenue_code the code imposes a luxury_tax on the first_retail_sale of any passenger_vehicle exceeding a sale price of dollar_figure in sec_4001 the code also limits depreciation for certain passenger automobiles this is done in part to discourage taxpayers who purchase passenger vehicles for business use from choosing vehicles more costly than necessary for mere transportation sec_280f establishing annual limitations on the amount of allowable cost_recovery deductions helps establish a baseline reasonable price for a passenger_vehicle the cost_recovery of any amount_paid above this price for the vehicle is deferred until the tax years following the initial 5-year recovery_period or until the taxpayer disposes of the vehicle whether a vehicle comes within the reach of these code sections depends in part on the weight of the vehicle passenger vehicles or passenger automobiles are wheeled vehicles manufactured primarily for use on public streets roads and highways that are rated at big_number pounds or less unloaded gross vehicle weight sec_4001 and sec_280f the code provides a special rule for trucks and vans which uses gross vehicle weight the maximum weight of a loaded vehicle instead of unloaded gross vehicle weight to determine whether the vehicles are classified as passenger automobiles or passenger vehicles sec_4001 and sec_280f our position is the term truck or van includes suvs therefore those suvs that exceed big_number pounds gross vehicle weight are not subject_to the depreciation limits or the luxury_tax even if their unloaded gross vehicle weight is big_number pounds or less many suvs also are not subject_to the gas_guzzler_tax imposed by sec_4064 of the code because this section requires us to use the department of transportation’s definition of automobile which excludes many suvs i hope this information is helpful to you if you have any questions please contact me or sincerely richard a kocak chief branch associate chief_counsel passthroughs and special industries
